Citation Nr: 0503321	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-35 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle fracture.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
February 1953.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 RO decision, 
which denied service connection for residuals of a right 
ankle fracture.  

In May 2004, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge, who has 
been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing has been 
associated with the claims file.  At this hearing, the 
veteran submitted additional medical evidence in the form of 
VA outpatient treatment records, accompanied by an 
appropriate waiver of RO initial consideration of this 
evidence.  38 C.F.R. § 20.1304(c) (2001); see also 69 Fed. 
Reg. 53807, 53808 (September 3, 2004) (final rules that 
essentially reinstate 38 C.F.R. § 20.1304(c), which had been 
amended in January 2002 to allow the Board to consider 
additional evidence without having to refer the evidence to 
the RO for initial consideration, and without having to 
obtain the appellant's waiver.)  


FINDING OF FACT

The veteran's current right ankle disability, manifested by 
degenerative joint disease, is shown to be the residual of an 
injury during his period of active military service.  


CONCLUSION OF LAW

The veteran's right ankle disability, manifested by 
degenerative joint disease, is due to an injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

The veteran contends that he suffers from arthritis and pain 
due to a right ankle fracture he sustained in a motorcycle 
accident during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

The veteran served on active duty from September 1949 to 
February 1953.  A review of the service medical records shows 
that in May 1951, the veteran sustained a simple, comminuted, 
trimalleolar (Cotton's) fracture of the right ankle as a 
result of a motorcycle accident.  There was no artery or 
nerve involvement.  He underwent a surgical procedure whereby 
a Kirschner wire was inserted in the right heel, and a short 
cast was placed on the leg.  In June 1951, the pin was 
removed and a new cast was applied.  That cast was removed in 
July 1951 to allow a few days mobility with no weight-
bearing, and then a short leg walking cast was applied prior 
to the veteran's discharge to duty.  On a January 1953 
physical examination for separation purposes, it was noted 
that the veteran had broken his right ankle in a motorcycle 
accident; examination of the lower extremities was normal at 
that time.  

Post-service medical evidence consists of VA outpatient 
treatment records, dated beginning in 1994.  These records 
show treatment for a variety of ailments.  It was noted on an 
April 2003 record that the veteran was receiving treatment 
for right ankle joint pain.  In January 2004, he was seen 
with complaints of right ankle pain that was ongoing for 
several years but becoming progressively worse.  The veteran 
reported taking non-prescription pain medication.  X-rays of 
the right ankle revealed advanced changes of degenerative 
joint disease of the ankle mortise and slight deformity of 
the distal diaphysial portion of the fibula secondary to a 
healed fracture.  On an orthopedic consultation in March 
2004, the veteran's complaints involved right ankle pain 
secondary to degenerative joint disease from a fracture 50 
years previously.  He reported that it was painful primarily 
when he walked.  The examiner stated that the radiology 
report showed severe talar dome degenerative joint disease.  
The impression was degenerative joint disease of the right 
ankle.  The veteran was advised to continue his pain 
medication and follow up for fusion if his condition should 
worsen.  

In statements and testimony in support of his appeal, the 
veteran asserted that over the past several years his right 
ankle condition has deteriorated significantly such that it 
was painful for him to walk.  He stated that he took pain 
medication every day in order to walk.  He indicated that he 
never requested treatment previously because he did not 
believe anything could be done for his condition.  He stated 
that at the time he was discharged from the hospital to 
resume his regular duties during service, his military 
surgeon informed him that his ankle would give him trouble 
when he reached an advanced age.  He also indicated that his 
right ankle did not heal well in service and that he received 
permission to wear civilian logging boots to provide ankle 
support after his cast was removed.  He testified that after 
service his right ankle had always been a "minor 
annoyance," giving him twinges and discomfort during certain 
activities.  He indicated that he never sustained another 
injury to the right ankle after the initial injury in 1951.  
He contended that he would not now have arthritis had his 
ankle never been fractured.  He indicated that the current 
recommended treatment for his ankle was immobilization by 
fusion of the bones.  

The Board has considered the veteran's contentions as well as 
his medical history.  Despite the absence of any medical 
evidence showing a chronic ankle disorder from the time of 
service discharge until 50 years later, the Board is 
persuaded that the veteran has a current right ankle 
disability due to the injury during his period of service.  
The significant evidence in that regard includes medical 
records during service showing a trimalleolar fracture of the 
right ankle with subsequent surgical intervention, current VA 
outpatient records showing a diagnosis of right ankle 
degenerative joint disease related to a healed fracture, and 
the veteran's testimony to the effect that his right ankle 
had been problematic ever since his service injury.  
 
In view of the foregoing, the Board concludes that the 
evidence demonstrates that the veteran currently has a right 
ankle disability, manifested by degenerative joint disease, 
due to the service-incurred fracture injury.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Thus, the veteran's claim of 
service connection for residuals of a right ankle fracture is 
granted.  


ORDER

Service connection for residuals of a right ankle fracture is 
granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


